 



Exhibit 10.5
EXECUTION COPY
EMPLOYMENT AGREEMENT
     AGREEMENT, dated the 17th day of October 2006 (“the Effective Date”)
between SafeNet, Inc., a Delaware corporation (the “Company”) with offices at
4690 Millennium Drive, Belcamp, MD and John W. Frederick (the “Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive wish to enter into an employment and
compensation arrangement on the following terms and conditions;
1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive as its Senior Vice President and Chief
Accounting Officer during the Employment Period (as defined in Section 6), and
interim Chief Financial Officer for such period as may be directed by the
Company’s board of directors, to perform such acts and duties consistent with
the Executive’s position and furnish such services to the Company and its
affiliates and related parties as the Company’s Board of Directors and Chief
Executive Officer shall from time to time direct. The Executive hereby accepts
such employment and agrees to devote his full time and best efforts to such
duties, provided that, subject to approval by the Company’s Board of Directors
(which approval shall not be unreasonably withheld), the Executive may engage in
other business activities which (i) involve no conflict of interest with the
interest of the Company and (ii) do not materially interfere with the
performance by the Executive of his duties under this Agreement.
2. Base Salary. For services rendered to the Company during the term of this
Agreement, the Company shall compensate the Executive with an initial base
salary, payable in bi-weekly installments, of Two Hundred Sixty Five Thousand
Dollars ($265,000) per annum. Such base salary shall be effective as of the
Effective Date and shall be reviewed on or before April 1 of each year of the
Employment Period (as defined below). Notwithstanding the foregoing, in no event
shall the Executive’s base salary for any year be less than his salary for the
prior year.
3. Incentive Compensation; Stock Options.
     a. The Executive shall also be entitled to annual incentive cash
compensation with a target of no less than fifty percent (50%) of his base
salary (described in Section 2, above) in effect as of the last day of the
applicable fiscal year if sales objectives and any other annual objectives
specified by the Chief Executive Officer are achieved. The nature and extent of
such incentive compensation shall be determined by the Chief Executive Officer
and shall be paid to the Executive no later than two and one-half (21/2) months
after the end of the fiscal year to which such incentive compensation relates.
     b. Additional awards of long term incentive compensation, which may include
cash, stock or stock options, or other equivalent long term incentive
compensation, may be awarded annually as approved by the Compensation Committee.

 



--------------------------------------------------------------------------------



 



     c. As soon as administratively feasible after the Effective Date, the
Company shall grant to Executive an option, pursuant to the SafeNet, Inc. 2001
Omnibus Stock Plan or any successor thereto (the “Stock Plan”), to purchase
40,000 shares of the Company’s common stock. (Such option grant shall be in
addition to the option granted to the Executive on June 28, 2006, to purchase
20,000 shares of the Company’s common stock.) The option granted pursuant to
this Section 3.c shall have a per-share strike price equal to the closing price
of a share of the Employer’s common stock as of the date of the grant and shall
vest over a period of four (4) years from the date of grant, at the rate of 25%
per year.
     d. If the Executive’s employment is terminated (i) on account of his death
or Disability, (ii) by the Company for any reason other than for Cause or
(iii) by the Executive for Good Reason:
     (x) All stock options and other awards granted to the Executive pursuant to
the Stock Plan that are not yet vested shall become fully vested; and
     (y) Each stock option, stock appreciation right or similar award granted to
the Executive shall remain exercisable until the earlier of (A) the third
anniversary of the Termination Date or (B) the date on which the option, right
or other award terminates pursuant to the terms of the applicable Stock Plan.
     In the event any provision in this Section 3.c. and Section 3.d. is
inconsistent with a provision in a stock option or other incentive award
agreement entered into on or after the Effective Date, the provision in this
Section 3.c. and Section 3.d. shall govern, unless expressly provided otherwise.
4. Benefits. During the term of the Executive’s employment with the Company, the
Executive shall be eligible to receive such employee benefits as are provided to
other similarly situated executive officers of the Company, including family
medical and dental, disability and life insurance, and participation in pension
and retirement plans, incentive compensation plans, stock option plans and other
benefit plans, in each case in accordance with the terms of the applicable
plans, as in effect from time to time. During the term of the Executive’s
employment with the Company, the Company may provide or cause to be provided to
the Executive such additional benefits as the Company may deem appropriate from
time to time. The Company shall also provide the Executive with the use of an
automobile at Company expense, consistent with the Company’s automobile policy
or practice for senior executives as in effect from time to time.
5. Vacation. The Executive shall be entitled to annual vacations in accordance
with the Company’s vacation policies in effect from time to time for executive
officers of the Company, provided that the Executive shall be entitled to no
less than three (3) weeks’ vacation per annum.
6. Employment Period. The “Employment Period” shall commence on the Effective
Date and shall continue for three (3) years thereafter. The Employment Period
shall be automatically renewed for an additional 12 months at the end of the
initial 3-year period and on each anniversary thereof unless either party
provides written notice to the other party no less than 30 days prior to the
date of any such scheduled renewal of its or his intention not to renew the
Employment Period. For the avoidance of doubt, a decision by the Company not to
renew the Employment Period (absent Cause) shall be treated as a termination of
the Executive’s employment without Cause.

2



--------------------------------------------------------------------------------



 



7. Termination.
     a. Executive’s employment with the Company shall be “at will.” Either the
Company or the Executive may terminate this Agreement and Executive’s employment
at any time, with or without Cause or Good Reason (as such terms are defined
below), in its or his sole discretion, upon thirty (30) days’ prior written
notice of termination, subject to Section 8 of this Agreement.
     b. “Good Reason” shall mean (i) death; (ii) Disability (as defined below);
(iii) substantial diminution in the Executive’s duties and/or responsibilities
(including but not limited to a diminution in title, or an adverse change in
reporting structure); (iv) relocation of the Company’s headquarters or the
Executive’s principal place of employment to a location outside the Baltimore
metropolitan area (“Headquarters Relocation”); or (v) reduction of the
Executive’s base salary to a level below that specified in Section 2 hereof.
     c. “Cause” shall mean (i) the Executive’s willful, repeated or grossly
negligent failure to perform his duties hereunder or to comply with any
reasonable or proper direction given by or on behalf of the Company’s Board of
Directors if such failure has not been substantially cured within ten (10) days
after the Executive receives written notice of the alleged failure; (ii) the
Executive being guilty of illegal conduct or serious misconduct on the Company’s
premises or elsewhere, whether during the performance of his duties or not, if
the Executive’s continued employ with the Company would cause financial or
reputational harm to the Company or prejudice the Company’s interests; (iii) the
Executive’s being convicted of, or pleading no contest to, any act of fraud,
theft or dishonesty, or any intentional tort against the Company; or (iv) the
Executive’s violation of any of the material terms, covenants, representations
or warranties contained in this Agreement, which violation remains uncured for
greater than ten (10) days after Executive’s receipt of formal written notice of
such violation.
     d. “Disability” shall mean a physical or mental impairment that, in the
good faith determination of the Board of Directors of the Company, renders the
Executive unable to render services of the character contemplated hereby, if
such inability is expected to (i) be permanent or (ii) continue for either (A) a
period of either three (3) or more consecutive months or (B) shorter periods
totaling more than six (6) months during any period of twelve (12) consecutive
months.
     e. “Termination Date” shall mean (i) if the Executive’s employment is
terminated on account of death, the date of death; (ii) if the Executive’s
employment is terminated for Disability, the date established by the Company
pursuant to Section 7.d. hereof; (iii) if the Executive’s employment is
terminated by the Executive, the date the Executive thereafter ceases work; or
(iv) if the Executive’s Employment Period expires the last day of such
Employment Period.

3



--------------------------------------------------------------------------------



 



8. Severance.
     a. If the Company terminates the employment of the Executive without Cause,
or the Executive terminates his employment for Good Reason, the Executive shall
be entitled to receive, subject to receipt by the Company of an executed release
and waiver of claims (that has not be revoked during any applicable revocation
period) in a form that is mutually acceptable to the Company and the Executive,
a lump sum payment equal to: (i) the Executive’s salary and target incentive
compensation and vacation accrued through the Termination Date, plus (ii) an
amount equal to the Executive’s annual base salary pursuant to Section 2, above,
as in effect immediately prior to the Termination Date (or immediately prior to
any reduction of the Executive’s base salary, if applicable). The Company shall
make the lump-sum severance payment pursuant to this section, in full, within
30 days of the Termination Date.
     b. If the Executive voluntarily terminates his employment other than for
Good Reason, then, subject to receipt by the Company of an executed release and
waiver of claims (that has not be revoked during any applicable revocation
period) in a form that is mutually acceptable to the Company and the Executive,
the Executive shall be entitled to receive a lump-sum payment equal to the
Executive’s salary and vacation accrued through the Termination Date plus an
amount equal to one-half of the Executive’s annual base salary pursuant to
Section 2, above, as in effect immediately prior to the Termination Date.
Subject to paragraph f, below, the Company shall make such lump-sum payment
within 30 days of the Termination Date.
     c. If the Executive’s employment is terminated by the Company for Cause,
then the Executive shall be entitled to receive salary and vacation accrued
through the Termination Date only.
     d. To the extent COBRA shall be applicable to the Company or as otherwise
provided by law, the Executive shall be entitled to continuation of group health
plan benefits following the Termination Date if the Executive makes the
appropriate conversion and payments. In the event the Company terminates the
employment of the Executive without Cause, or the Executive terminates his
employment for Good Reason, the Company shall pay such COBRA premiums for a
period of twelve (12) months from the Termination Date, except to the extent
that Executive earlier becomes eligible for equivalent employer paid benefits as
a result of any new employment.
     e. The Executive acknowledges that, upon termination of his employment, he
is entitled to no other compensation, severance or other benefits other than
those specifically set forth in this Agreement, any applicable stock option
agreement or other award agreement under the Stock Plan or similar plan, or any
employee benefit plan other than a severance plan.
     f. To the extent necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) (concerning payments to specified employees), the lump-sum payments
described in paragraphs a and b, above, and any payments pursuant to Section 18,
below, shall be made on the first day of the seventh month that begins after the
Termination Date. Interest shall accrue on any such payment from the Termination
Date to the date of payment at an annual rate (compounded monthly) equal to the
Prime Rate in effect on the Termination Date, as published in The Wall Street
Journal.

4



--------------------------------------------------------------------------------



 



9. Expenses. The Company shall pay or reimburse the Executive for all expenses
reasonably incurred by him in furtherance of his duties hereunder and authorized
and approved by the Company in compliance with such rules relating thereto as
the Company may, from time to time, adopt and as may be required in order to
permit such payments as proper deductions to the Company under the Internal
Revenue Code of 1986, as amended (the “Code”), and the rule and regulations
adopted pursuant thereto now or hereafter in effect. Executive shall be
reimbursed for business-class air travel for flights in excess of five (5) hours
in connection with business travel related to the execution of his duties.
10. Relocation and Temporary Housing. Until the 60th day after the earlier of
(i) the date the company files restated financial statements with the Securities
and Exchange Commission in connection with the options investigation currently
underway or (ii) the Termination Date, the Company shall provide mutually
agreeable housing for the Executive in the Baltimore area, plus such additional
amounts as necessary to pay any federal, state, or local income, employment and
other taxes incurred with respect to the housing provided pursuant to this
Section 10 and to place the Executive in the same after-tax position as he would
be in if such housing were not subject to any tax. If the Executive voluntarily
terminates his employment for other than Good Reason prior to June 28, 2007, he
shall reimburse the Company for his relocation bonus provided pursuant to this
Section 10; provided that any such reimbursement obligation shall be waived upon
a Change of Control.
11. Facilities and Services. The Company shall furnish the Executive with office
space, secretarial, support staff and such other facilities and services as
shall be reasonably necessary for the performance of his duties under this
Agreement.
12. Mitigation Not Required. In the event the Executive’s employment is
terminated, the Executive shall not be required to mitigate amounts payable
pursuant hereto by seeking other employment or otherwise. The Executive’s
acceptance of any such other employment shall not diminish or impair the amounts
payable to the Executive pursuant hereto, except as provided in 8.d, above.
13. Place of Performance. The Executive shall perform his duties primarily in
Belcamp, Maryland or locations within a reasonable proximity thereof, except for
reasonable travel as the performance of Executive’s duties may require.
14. Insurance and Indemnity. During the Employment Period, the Company shall
maintain, at its expense, officers and directors fiduciary liability insurance
covering the Executive and all other executive officers and directors in an
amount of not less than $3,000,000 per officer and/or director. The Company
shall also indemnify the Executive, to the fullest extent permitted by law, from
any liability asserted against or incurred by the Executive by reason of the
fact that the Executive is or was an officer or director of the Company or any
affiliate or related party or is or was serving in any capacity at the request
of the Company for any other corporation, partnership, joint venture, trust,
employment benefit plan or other enterprise, including reasonable attorneys fees
incurred by Executive. This indemnity shall survive termination of this
Agreement.

5



--------------------------------------------------------------------------------



 



15. Noncompetition.
     a. The Executive agrees that, except in accordance with his duties under
this Agreement on behalf of the Company, he will not during the Employment
Period participate in, be employed in any capacity by, serve as director,
consultant, agent or representative for, or have any interest, directly or
indirectly, in any enterprise that is engaged in the business of distributing,
selling or otherwise trading in products or services that are competitive to any
products or services distributed, sold or otherwise traded in by the Company or
any of its subsidiaries during the term of the Executive’s employment with the
Company, or which are competitive to any products or services being actively
developed, with the bona fide intent to market same, by the Company or any of
its subsidiaries during the term of the Executive’s employment with the Company.
In addition, the Executive agrees, if he is employed by the Company as of
December 31, 2007, that for a period of two years after the end of the
Employment Period (unless the Company materially breaches the terms of this
Agreement or fails to pay to the Executive all sums due him under the terms
hereof, in which event the following shall be inapplicable), the Executive shall
observe the covenants set forth in this Section 15 and shall not own, either
directly or indirectly or through or in conjunction with one or more members of
his or his spouse’s family or through any trust or other contractual
arrangement, a greater than five percent (5%) interest in, or otherwise control
either directly or indirectly, any partnership, corporation, or other entity
which distributes, sells, or otherwise trades in computer network security
products or other products which are competitive to any products or services
being developed, distributed, sold, or otherwise traded in by the Company or any
of its subsidiaries, during the Employment Period, or being actively developed
by the Company or any of its subsidiaries during the Employment Period with a
bona fide intent to market same. Executive further agrees, for such two-year
period following the Termination Date to refrain from directly or indirectly
soliciting Company’s vendors, customers or employees.
     b. The Executive hereby agrees that damages and any other remedy available
at law would be inadequate to redress or remedy any loss or damage suffered by
the Company upon any breach of the terms of this Section 15 by the Executive,
and the Executive therefore agrees that the Company, in addition to recovering
on any claim for damages or obtaining any other remedy available at law, also
may enforce the terms of the this Section 15 by injunction or specific
performance, and may obtain any other appropriate remedy available in equity.
16. Assignment of Patents. Executive shall disclose fully to the Company any and
all discoveries he shall make and any and all ideas, concepts or inventions
which he shall conceive or make during the Employment Period or during the
period of six (6) months after the Termination Date which, in whole or in part,
are the result of his work with the Company. Such disclosure is to be made
promptly after each discovery or conception, and the discovery, idea concept or
invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon request and at the expense of the
Company, the Executive shall make application through the patent solicitors of
the Company for letters patent of the United States and any and all other
countries at the discretion of the Company on such discoveries, ideas and
inventions, and to assign all such applications to the Company, or at its order,
forthwith, without additional payment by the Company during his period of
employment and for reasonable compensation for time actually spent by the
Executive at such work at the request of the Company after the termination of
the employment. He is to give the Company, its attorneys and solicitors, all
reasonable assistance in preparing and prosecuting such applications and, on
request of the Company, to execute all papers and do all things that may be
reasonably necessary to protect the right of the Company and vest in it or its
assigns the discoveries, ideas or inventions, applications and letters patent
herein contemplated. Such cooperation shall also include all actions reasonably
necessary to aid the Company in the defense of its rights in the event of
litigation; provided that the Executive shall be reasonably compensated for time
spent after the Termination Date, and shall be reimbursed for all reasonable
expenses that he incurs.

6



--------------------------------------------------------------------------------



 



17. Trade Secrets.
     a. In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical and commercial
information, records, data specifications, systems, methods, plans, policies,
inventions, material and other knowledge (“Confidential Material”) owned by the
Company and its subsidiaries. The Executive recognizes and acknowledges that
included within the Confidential Material are the Company’s confidential
commercial information, technology, methods of manufacture, designs, and any
computer programs, source codes, object codes, executable codes and related
materials, all as they may exist from time to time, and that they are valuable
special and unique aspects of the Company’s business. All such Confidential
Material shall be and remain the property of the Company. Except as required by
his duties to the Company, the Executive shall not, directly or indirectly,
either during the term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) that is in the possession
or under the control of the Executive. The Executive shall not be deemed to have
breached this Section 17 if the Executive shall be specifically compelled by
lawful order of any judicial, legislative, or administrative authority or body
to disclose any confidential material.
     b. The Executive hereby agrees that damages and any other remedy available
at law would be inadequate to redress or remedy any loss or damage suffered by
the Company upon any breach of the terms of this Section 17 by the Executive,
and the Executive therefore agrees that the Company, in addition to recovering
on any claim for damages or obtaining any other remedy available at law, also
may enforce the terms of this Section 17 by injunction or specific performance,
and may obtain any other appropriate remedy available in equity.
18. Payment and Other Provisions After Change of Control.
     a. In the event a Change of Control occurs within twenty-four (24) months
after the Effective Date, the Company shall pay to the Executive a lump-sum
bonus of One Hundred Fifty Thousand Dollars ($150,000). Such amount shall be
paid upon the closing of the Change of Control.
     b. At least seven days prior to any Change of Control, the entity that will
have majority control of the Company immediately after such Change of Control
shall offer the Executive the opportunity to be the Chief Financial Officer of
the Company, subject to the terms of this Agreement. If such entity does not
offer the Executive the opportunity to be the Chief Financial Officer of the
Company or the Executive’s responsibilities status and/or responsibilities at
any time after such Change of Control are reduced to a level below what would
ordinarily apply for a Chief Financial Officer (or any other event described in
Section 7.b occurs), the Executive shall be deemed to have Good Reason to
terminate this Agreement and his employment, and to receive severance in
accordance with this Section 18.

7



--------------------------------------------------------------------------------



 



     c. In the event the Executive’s employment with the Company is terminated
within two years following the occurrence of a Change of Control either (x) by
the Company for any reason other than for Cause, or (y) by Executive for Good
Reason (but not including termination on account of death or Disability), then
the Executive shall be entitled to receive from the Company, in lieu of the
severance payment otherwise payable pursuant to Section 8, subject to receipt by
the Company of an executed release and waiver of claims (that has not be revoked
during any applicable revocation period) in a form that is mutually acceptable
to the Company and the Executive, the following:
          (i) Base Salary: A lump sum equal to Executive’s annual base salary as
in effect at the date of termination, multiplied by three (3), shall be paid at
the time described in paragraph d, below;
          (ii) Target Incentive Compensation: A lump sum equal to the
Executive’s target incentive compensation pursuant to Section 3, above, for the
fiscal year in which the date of termination occurs, multiplied by three, shall
be paid at the time described in paragraph d, below.
     d. Subject to Section 8.f, above, the payments described in paragraph c,
above, shall be made within four (4) weeks after the Termination Date. Prior to
any Change of Control, to the extent permitted under Section 409A of the Code,
the Company shall set aside in a rabbi trust sufficient funds to cover all
amounts that are or might be payable after such Change of Control pursuant to
this Section 18. Subject to the claims of the Company’s general creditors, such
rabbi trust shall be irrevocable except upon the earlier to occur of (i) the
first day after the second anniversary of the Change of Control or (ii) the
payment to the Executive of all amounts owed to him under this Section 18, as
acknowledged in writing by the Executive.
     e. For purpose of this Agreement, the term “Change of Control” shall mean:
          (i) The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Rule 13d-3 promulgated under the Exchange
Act or any successor provision) (any of the foregoing described in this
Paragraph 18.e(i) hereafter a “Person”) of 50% or more of either (a) the then
outstanding shares of Capital Stock of the Company (the “Outstanding Capital
Stock”) or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any or its subsidiaries
or (y) any Person that is eligible, pursuant to Rule 13d-1(b) under the Exchange
Act, to file a statement on Schedule 13G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule 13D with respect to beneficial ownership of 50% or more of the Voting
Securities or (z) any corporation with respect to which, following such
acquisition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such acquisition in substantially the same portion as their
ownership, immediately prior to such acquisition, of the Outstanding Capital
Stock and Voting Securities, as the case may be, shall not constitute a Change
of Control; or

8



--------------------------------------------------------------------------------



 



          (ii) Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual becoming a director subsequent to the
date of hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A, or any successor section, promulgated under the Exchange Act);
or
          (iii) Approval by shareholders of the Company of a reorganization,
merger or consolidation (a “Business Combination”), in each case, with respect
to which all or substantially all holders of the Outstanding Capital Stock and
Voting Securities immediately prior to such Business Combination do not,
following such Business Combination, beneficially own, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from the Business Combination; or
          (iv) (a) a complete liquidation or dissolution of the Company or (b) a
sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than 60% of respectively, the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such sale
or disposition in substantially the same proportion as their ownership of the
Outstanding Stock and Voting Securities, as the case may be, immediately prior
to such sale or disposition.
     f. The following shall apply in the event of any payment or distribution
from the Company to the Executive under Section 8 or this Section 18.
          (i) Excise Tax. If any payment or distribution by the Company to the
Executive or for the Executive’s benefit, any right thereto, or the acceleration
of the time of any payment or distribution or vesting of any deferred
compensation, stock option, restricted stock or other equity grant whether
pursuant to the terms of this Agreement or otherwise, (a “Payment”) constitutes
a parachute payment within the meaning of Section 280G(b)(2) of the Code and is
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”) the Company will make an
additional payment (a “Gross-Up Payment”) to the Executive in an amount such
that, after payment by the Executive of all taxes (including, any interest or
penalties imposed with respect to such taxes) including, without limitation, any
federal, state or local income and employment taxes and the Excise Tax imposed
upon the Gross-Up Payment, the Executive will retain an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the Payment.

9



--------------------------------------------------------------------------------



 



          (ii) Determination of Gross Up Payment. Subject to the provisions of
subparagraph (iii) below, all determinations under this Section 18.f., including
whether a Gross-Up Payment is required and the amount of the Gross-Up Payment,
will be made by a national certified public accounting firm (the “Accounting
Firm”) selected by the Company. The Accounting Firm shall provide detailed
supporting calculations to both the Executive and the Company within fifteen
(15) days after the later of the date of the Change of Control (or any other
change in ownership or effective control of the Company that triggers
application of the Excise Tax) or the date of the termination of employment of
the Executive with the Company. All fees and expenses of the Accounting Firm
will be borne solely by the Company. For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to pay federal income taxes
at the highest applicable marginal rate of federal income taxation for the
calendar year in which the Gross-Up Payment is to be made and to pay any
applicable state and local income taxes at the highest applicable marginal rate
of taxation for the calendar year in which the Gross-Up Payment is to be made,
net of the actual reduction in federal income taxes which is reasonably expected
to result from the deduction of such state or local taxes if paid in such year
(determined, however, with regard to limitations on deductions based upon the
amount of the Executive’s adjusted gross income). The initial Gross-Up Payment
determined pursuant to this paragraph (ii) will be paid to the Executive by the
Company within five (5) days after it receives the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it will furnish the Executive with a written opinion that
failure to report the Excise Tax on Executive’s applicable federal tax return
will not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm will be binding on both the Executive and
the Company. Notwithstanding the foregoing, as a result of uncertainty in
applying Section 4999 of the Code, it is possible that the Company will not have
made Gross-Up Payments that it should have made hereunder (an “Underpayment”).
If the Company exhausts its remedies pursuant to paragraph (iii) hereof and the
Executive is thereafter required to pay any Excise Tax, the Accounting Firm will
determine the amount of the Underpayment, inform the Executive and the Company
in writing of the Underpayment, and, within five (5) days of receiving such
written report, the Company will pay the amount of such Underpayment to the
Executive.
          (iii) Notice and Payment of Excise Tax. The Executive must notify the
Company in writing of any claim by the Internal Revenue Service that if
successful, would require the payment by the Company of the Gross-Up Payment.
The Executive must give such notification as soon as practicable but not later
than fifteen (15) days after the Executive is informed in writing of such claim
and the notification must apprise the Company of the nature of such claim and
the date on which such claim is required to be paid. The Executive agrees to not
pay such claim before the expiration of thirty (30) days following the date on
which the Executive give such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such is due). If
the Company notifies the Executive in writing before the expiration of such
30-day period that it desires to contest such claim, the Executive must (1) give
the Company any information reasonably requested by the Company relating to such
claim, and (2) take such action in connection with contesting such claim as the
Company

10



--------------------------------------------------------------------------------



 



reasonably requests in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company; provided, however, that the Company will directly pay
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and will indemnify and hold the Executive harmless,
on an after-tax basis, for any tax, including interest and penalties, imposed as
a result of such representation and payment of costs and expenses. The Company
will control all proceedings in connection with such contest and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or to contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any appropriate
administrative tribunal or court, as the Company may determine; provided, that
if the Company directs the Executive to pay such claim and sue for a refund or
the Executive reasonably determines that it is necessary to pay such claim in
order to avoid undue stress or harm to his reputation or dignity, the Company
will advance to the Executive the amount of such payment, on an interest-free
basis, and will indemnify and hold the Executive harmless, on an after-tax
basis, from any tax, including interest or penalties, imposed with respect to
such advance. The Company’s control of the contest will be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive will be entitled to settle or contest any other issue.
          (iv) Refund of Excise Tax. If, after the Executive receives an advance
by the Company pursuant to paragraph (iii) hereof, the Executive becomes
entitled to receive a refund claimed pursuant to such paragraph (iii), the
Executive will (subject to the Company’s complying with the requirements of such
paragraph (iii)) promptly pay to the Company the amount of such refund (together
with any interest thereon, after taxes applicable thereto). If, after the
Executive receives an amount advanced by the Company pursuant to paragraph
(iii) hereof, a determination is made that the Executive will not be entitled to
any refund claimed pursuant to such paragraph (iii), and the Company does not
notify the Executive in writing of its intent to contest such denial or refund
before the expiration of thirty (30) days after such determination, the
Executive will not be required to repay such advance, and the amount of such
advance shall offset, to the extent thereof, the amount of the required Gross-Up
Payment.
19. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.
20. Entire Agreement; Waiver. This Agreement contains the entire understanding
of the parties with respect to the employment relationship between Company and
the Executive, and supersedes any prior agreements relating to such
relationship, including any change of control agreement, and may not be changed
orally but only by an agreement in writing, signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought. Waiver
of or failure to exercise any rights provided by this Agreement in any respect
shall not be deemed a waiver of any further or future rights.

11



--------------------------------------------------------------------------------



 



21. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business or properties. The Executive’s rights hereunder
are personal to and shall not be transferable nor assignable by the Executive.
22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
23. Governing Law; Arbitration.
     a. Subject to paragraph a, below, this Agreement shall be construed in
accordance with and governed for all purposes by the laws and public policy of
the State of Delaware applicable to contracts executed and to wholly performed
within such state, without regard to any rule or principle concerning conflicts
or choice of law that might otherwise refer construction or interpretation to
the substantive law of another jurisdiction.
     b. This Agreement shall be construed, administered and interpreted in
accordance with a good-faith interpretation of Section 409A of the Code and
Section 885 of the American Jobs Creation Act of 2004, with the intent to avoid
any adverse tax for the Executive. If the Company or the Executive determines
that any provision of this Agreement is or might be inconsistent with such
provisions (including any administrative guidance issued thereunder), the
parties shall make their best efforts in good faith to agree to such amendments
to this Agreement as may be necessary or appropriate to comply with such
provisions.
     c. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereover. The arbitration shall be held in Baltimore,
Maryland, or in such other place as the parties hereto may agree.
24. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.
25. Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restriction of this Agreement
shall be in full force and effect and shall in no way be affected, impaired or
invalidated.
26. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be and original, but all of which together will
constitute on and the same Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, SAFENET, INC. has caused this instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand the day
and year first above written.

          SAFENET, INC.    
 
       
By
  /s/  Bruce Thaw    
 
 
    Name:  Bruce Thaw     Title:  Director    
/s/ John W. Frederick 
          John W. Frederick    

13